Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Status 
Claims 1-13 have been canceled by applicant.
In summary, claims 14-22 are pending and examined in the office action.  

Priority 
Instant application 16773781, filed 01/27/2020, is a continuation of 15990182, filed 05/25/2018, now U.S. Patent 10597675.  
15990182 is a continuation of 14906666, filed 01/21/2016, now abandoned.  
14906666 is a national stage entry of PCT/EP2014/065641, International Filing Date: 07/21/2014, claims foreign priority to PCTEP201306539, filed 07/22/2013, which is granted.  

Information Disclosure Statement	
The Information Disclosure Statements filed on 4/10/2020 have been entered and considered. Initial copies of the form PTO-1449 are enclosed with this action. 

Claim objections
Claim 19 is objected for informality: 



Rejections to Obviousness Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).


Claims 14-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent 10597675. 
The instant application shares multiple inventors with U.S. Patent 10597675.   
U.S. Patent 10597675 claims: 
1. An isolated sunflower plant resistant to Plasmopara halstedii or Plasmopara helianthi, wherein the sunflower plant has a reduced level or reduced activity of a protein comprising the amino acid sequence of SEQ ID NO:2 or SEQ ID NO:4 as compared to a sunflower plant that is not resistant to Plasmopara halstedii or Plasmopara helianthi, wherein said reduced level or reduced activity is the result of a mutation in the coding sequence of a gene encoding the protein of SEQ ID NO:2 or SEQ ID NO:4, wherein the mutation results in a truncated or non-functional protein of SEQ ID NO:2 or SEQ ID NO:4, and wherein said mutation in the coding sequence of said gene results in one or more amino acid substitutions in the sequence motif “WRDYLR” (SEQ ID NO:5).
2. The sunflower plant according to claim 1, wherein the sunflower plant has said reduced level or reduced activity of a protein comprising the amino acid sequence of SEQ ID NO: 2.
3. The sunflower plant according to claim 1, wherein the sunflower plant has said reduced level or reduced activity of a protein comprising the amino acid sequence of SEQ ID NO: 4.

5. A seed, tissue, or plant part of the sunflower plant according to claim 2, wherein the seed, tissue, or plant part comprises the mutation in the gene encoding the protein of SEQ ID NO:2 and has a reduced level or reduced activity of the protein of SEQ ID NO:2.
6. A seed, tissue, or plant part of the sunflower plant according to claim 3, wherein the seed, tissue, or plant part comprises the mutation in the gene encoding the protein of SEQ ID NO:4 and has a reduced level or reduced activity of the protein of SEQ ID NO:4.
7. A method for obtaining a sunflower plant which is resistant to Plasmopara halstedii or Plasmopara helianthi comprising reducing an endogenous level or an endogenous activity of a protein comprising the amino acid sequence of SEQ ID NO:2 or SEQ ID NO:4 in a sunflower plant as compared to a sunflower plant that is not resistant to Plasmopara halstedii or Plasmopara helianthi by introducing a non-natural mutation into a coding sequence of a gene encoding the protein of SEQ ID NO:2 or SEQ ID NO:4, wherein the mutation results in a truncated or non-functional protein of SEQ ID NO:2 or SEQ ID NO:4, and wherein said mutation in the coding sequence of said gene results in one or more amino acid substitutions in the sequence motif “WRDYLR” (SEQ ID NO:5).
8. A sunflower plant produced from the method according to claim 7, wherein the plant comprises the mutation in the gene encoding the protein of SEQ ID NO:2 or SEQ ID NO:4 and has a reduced level or reduced activity of the protein of SEQ ID NO:2 or SEQ ID NO:4.
9. A seed, tissue, or plant part of the sunflower plant according to claim 8, wherein the seed, tissue, or plant part comprises the mutation in the gene encoding the protein of SEQ ID NO:2 or SEQ ID NO:4 and has a reduced level or reduced activity of the protein of SEQ ID NO:2 or SEQ ID NO:4.
10. A method for obtaining a sunflower plant which is resistant to Plasmopara halstedii or Plasmopara helianthi comprising reducing an endogenous level or an endogenous activity of a protein comprising the amino acid sequence of SEQ ID NO:2 in a sunflower plant as compared to a sunflower plant that is not resistant to Plasmopara halstedii or Plasmopara helianthi by introducing a non-
11. A sunflower plant produced from the method of claim 10, wherein the plant comprises the mutation in the gene encoding the protein of SEQ ID NO:2 and has a reduced level or reduced activity of the protein of SEQ ID NO:2.
12. A seed, tissue, or plant part of the sunflower plant according to claim 11, wherein the seed, tissue, or plant part comprises the mutation in the gene encoding the protein of SEQ ID NO:2 and has a reduced level or reduced activity of the protein of SEQ ID NO:2.
13. A method for obtaining a sunflower plant which is resistant to Plasmopara halstedii or Plasmopara helianthi comprising reducing an endogenous level or an endogenous activity of a protein comprising the amino acid sequence of SEQ ID NO:4 in a sunflower plant as compared to a sunflower plant that is not resistant to Plasmopara halstedii or Plasmopara helianthi by introducing a non-natural mutation into a coding sequence of a gene encoding the protein of SEQ ID NO:4, wherein the mutation results in a truncated or non-functional protein of SEQ ID NO:4, and wherein said mutation in the coding sequence of said gene results in one or more amino acid substitutions in the sequence motif “WRDYLR” (SEQ ID NO:5).
14. A sunflower plant produced from the method of claim 13, wherein the plant comprises the mutation in the gene encoding the protein of SEQ ID NO:4 and has a reduced level or reduced activity of the protein of SEQ ID NO:4.
15. A seed, tissue, or plant part of the sunflower plant according to claim 14, wherein the seed, tissue, or plant part comprises the mutation in the gene encoding the protein of SEQ ID NO:4 and has a reduced level or reduced activity of the protein of SEQ ID NO:4.

Although the claims at issue are not identical, they are not patentably distinct from each other because:  
123 to 128 of SEQ ID NO: 2, and 132-137 of SEQ ID NO: 4.   
Thus, the “mutation in the coding sequence of said gene results in one or more amino acid substitutions in the sequence motif “WRDYLR” (SEQ ID NO: 5)” recited in the US Patent is the same mutation as that of instant claim 18, and is more specific and narrower than the mutation of claim 14 and dependent claims.  
	Both the US Patent and instant application claim isolated sunflower plant, seed, tissue, or plant part comprising the above mutation, and the method of obtaining the sunflower plant.  
The claimed function of resistant to Plasmopara halstedii or Plasmopara helianthi is the same in the US Patent and instant application.  
Therefore, the claims are obvious over each other. 
Please note that the 35 U.S.C. 121  prohibition applies only where the Office has made a requirement for restriction. The prohibition does not apply where the divisional application was voluntarily filed by the applicant and not in response to an Office requirement for restriction. The U.S. Court of Appeals for the Federal Circuit has concluded that the protection of 35 U.S.C. 121  does not extend to all types of continuing applications, stating that "the protection afforded by section 121 to applications (or patents issued therefrom) filed as a result of a restriction requirement is limited to divisional applications." Pfizer, Inc. v. Teva Pharmaceuticals USA, Inc., 518 F.3d 1353, 1362, 86 USPQ2d 1001, 1007-1008 (Fed. Cir. 2008). 
In this case, (1) the parent application 15990182 (U.S. Patent 10597675) was not restricted by examiner; and (2) instant application is a CON of 15990182.  Thus, the double patenting rejection is proper.  


Claim Rejections - 35 USC § 112
Lacking written description
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention. 
Claims 14-17, 19-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 18 is excluded in the rejection. 

Claims are broadly drawn to genus of sunflower plants and seeds, tissues and parts thereof, and genus of methods of obtaining sunflower plants comprising a genus of mutations in encoding sequences of the protein of SEQ ID NO: 2 or SEQ ID NO: 4.
Claims 16-17 limit the mutation to be in the coding sequence of the gene results in a truncated protein, a non-functional protein, or a protein with reduced functionality, and to frame-shift or a pre-mature stop codon.  
The claimed functions are reduced level or reduced activity of SEQ ID NO: 2 or SEQ ID NO: 4, and conferring resistance to Plasmopara halstedii or Plasmopara helianthi (sunflower pathogens). 

To claim a genus under the written description requirement, the applicant is required to describe a representative number of species to reflect the variation within the genus or structures sufficient to define the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combinations thereof. 
By court’s statement in Regents of the Univ. of Cal. v. Eli Lilly, 119 F.3d 1559, 1566, 43 USPQ2d 1398, 1404 (Fed. Cir. 1997), a written description of an invention “requires a precise definition, such as a structure, formula, or chemical name, of the claimed subject matter sufficient to distinguish it from other materials”; further, a written description of a claimed genus requires a description of a representative number of species of the claimed genus, and one of skill in the art should be able to “visualize or recognize the identity of the members of the genus”.  

The specification only describes the structures of SEQ ID NO: 2 or SEQ ID NO: 4 and their encoding polynucleotides by providing SEQ ID NOs in the sequence listing, which indicates that SEQ ID NO: 2 or SEQ ID NO: 4 are natural sequences from Helianthus annuus (common sunflower).   
According to specification ([0020]), “the present inventors have found that mutations in this region (“WRDYLR" or SEQ ID NO: 5) especially affect the downy mildew resistance phenotype, i.e. level of resistance, observed. Especially mutations involving Y (Tyr) and/or R (Arg) are highly correlated the downy mildew resistance phenotype, i.e. level of resistance, observed”.

Both SEQ ID NO: 2 and SEQ ID NO: 4 are newly disclosed sequences.  Even by 2020, SEQ ID NO: 2 is characterized as putative flavanone 3-dioxygenase.  SEQ ID NO: 4 is characterized as Putative oxoglutarate/iron-dependent dioxygenase (see sequence matches below). 
SEQ ID NO: 2 is characterized as putative flavanone 3-dioxygenase in 2017 
By Badouin et al (The sunflower genome provides insights into oil metabolism, flowering and Asterid evolution. Nature 546, 148-153, 2017)
putative flavanone 3-dioxygenase [Helianthus annuus]
GenBank: KAF5810125.1
Identical Proteins FASTA Graphics
LOCUS       KAF5810125               369 aa            linear   PLN 14-JUL-2020
DEFINITION  putative flavanone 3-dioxygenase [Helianthus annuus].
ACCESSION   KAF5810125
VERSION     KAF5810125.1
DBLINK      BioProject: PRJNA345532
            BioSample: SAMN05868438
DBSOURCE    accession MNCJ02000319.1
KEYWORDS    .
SOURCE      Helianthus annuus (common sunflower)
  ORGANISM  Helianthus annuus
            Eukaryota; Viridiplantae; Streptophyta; Embryophyta; Tracheophyta;
            Spermatophyta; Magnoliopsida; eudicotyledons; Gunneridae;
            Pentapetalae; asterids; campanulids; Asterales; Asteraceae;
            Asteroideae; Heliantheae alliance; Heliantheae; Helianthus.
REFERENCE   1  (residues 1 to 369)
  AUTHORS   Badouin,H., Gouzy,J., Grassa,C.J., Murat,F., Staton,S.E.,
            Cottret,L., Lelandais-Briere,C., Owens,G.L., Carrere,S.,
            Mayjonade,B., Legrand,L., Gill,N., Kane,N.C., Bowers,J.E.,
            Hubner,S., Bellec,A., Berard,A., Berges,H., Blanchet,N.,
            Boniface,M.C., Brunel,D., Catrice,O., Chaidir,N., Claudel,C.,
            Donnadieu,C., Faraut,T., Fievet,G., Helmstetter,N., King,M.,
            Knapp,S.J., Lai,Z., Le Paslier,M.C., Lippi,Y., Lorenzon,L.,
            Mandel,J.R., Marage,G., Marchand,G., Marquand,E., Bret-Mestries,E.,
            Morien,E., Nambeesan,S., Nguyen,T., Pegot-Espagnet,P., Pouilly,N.,

            Vares,D., Vear,F., Vautrin,S., Crespi,M., Mangin,B., Burke,J.M.,
            Salse,J., Munos,S., Vincourt,P., Rieseberg,L.H. and Langlade,N.B.
  TITLE     The sunflower genome provides insights into oil metabolism,
            flowering and Asterid evolution
  JOURNAL   Nature 546 (7656), 148-152 (2017)
   PUBMED   28538728
REFERENCE   2  (residues 1 to 369)
  AUTHORS   Gouzy,J., Langlade,N. and Munos,S.
  TITLE     Helianthus annuus Genome sequencing and assembly Release 2
  JOURNAL   Unpublished
REFERENCE   3  (residues 1 to 369)
  AUTHORS   Langlade,N. and Munos,S.
  TITLE     Direct Submission
  JOURNAL   Submitted (27-FEB-2017) Laboratoire des Interactions Plantes
            Micro-organismes, INRA/CNRS, Chemin de Borderouge, Castanet-Tolosan
            31200, France
REFERENCE   4  (residues 1 to 369)
  AUTHORS   Gouzy,J., Langlade,N. and Munos,S.
  TITLE     Direct Submission
  JOURNAL   Submitted (08-JUN-2020) Laboratoire des Interactions Plantes
            Micro-organismes, INRAE/CNRS, Chemin de Borderouge,
            Castanet-Tolosan 31320, France
COMMENT     ##Genome-Assembly-Data-START##
            Assembly Date          :: 17-AUG-2018
            Assembly Method        :: CANU v. 1.3; CANU v. 1.4; FALCON v. 0.7;
                                      Bionano-Solve v. 3.2.1_04122018
            Assembly Name          :: HanXRQr2.0-SUNRISE
            Genome Representation  :: Full
            Expected Final Version :: No
            Genome Coverage        :: 100.0x
            Sequencing Technology  :: PacBio RSII
            ##Genome-Assembly-Data-END##
            Method: conceptual translation.
FEATURES             Location/Qualifiers
     source          1..369
                     /organism="Helianthus annuus"
                     /cultivar="XRQ/B"
                     /specimen_voucher="SF193"
                     /db_xref="taxon:4232"
                     /chromosome="4"

                     /dev_stage="4 leaves"
                     /country="France"
                     /collected_by="INRA, LIPM"
     Protein         1..369
                     /product="putative flavanone 3-dioxygenase"
                     /EC_number="1.14.11.9"
     CDS             1..369
                     /locus_tag="HanXRQr2_Chr04g0165721"
                     /coded_by="complement(join(MNCJ02000319.1:123993594..12399
                     3836,MNCJ02000319.1:123993924..123994248,
                     MNCJ02000319.1:124006523..124006770,
                     MNCJ02000319.1:124006987..124007280))"
                     /note="putative flavanone 3-dioxygenase;
                     est_cons:100.0;
                     est_incons:0.0"

putative flavanone 3-dioxygenase [Helianthus annuus]
Sequence ID: KAF5810125.1Length: 369Number of Matches: 1
Range 1: 33 to 369GenPeptGraphicsNext MatchPrevious Match
Alignment statistics for match #1
Score
Expect
Method
Identities
Positives
Gaps
709 bits(1829)
0.0
Compositional matrix adjust.
337/337(100%)
337/337(100%)
0/337(0%)

Query  1    MAGKVISSGIQYTTLPDSYVRPVNDRPNLSQVSECNDVPVIDIGGADRELISRQIGDACR  60
            MAGKVISSGIQYTTLPDSYVRPVNDRPNLSQVSECNDVPVIDIGGADRELISRQIGDACR
Sbjct  33   MAGKVISSGIQYTTLPDSYVRPVNDRPNLSQVSECNDVPVIDIGGADRELISRQIGDACR  92

Query  61   HYGFFQVINHGVADELVKKMEQVGRDFFQLPVEEKMKLYSEDPTKTMRLSTSFNVKKEQV  120
            HYGFFQVINHGVADELVKKMEQVGRDFFQLPVEEKMKLYSEDPTKTMRLSTSFNVKKEQV
Sbjct  93   HYGFFQVINHGVADELVKKMEQVGRDFFQLPVEEKMKLYSEDPTKTMRLSTSFNVKKEQV  152

Query  121  HNWRDYLRLHCYPLDQYSPEWPSNPCYFKEYVGNYCIAVRELGMRILEFISESLGLEKER  180
            HNWRDYLRLHCYPLDQYSPEWPSNPCYFKEYVGNYCIAVRELGMRILEFISESLGLEKER
Sbjct  153  HNWRDYLRLHCYPLDQYSPEWPSNPCYFKEYVGNYCIAVRELGMRILEFISESLGLEKER  212

Query  181  LNMILGEQGQHMAINHYPVCPEPELTYGLPGHTDPNALTILLQDTLVSGLQVQKDGKWVA  240
            LNMILGEQGQHMAINHYPVCPEPELTYGLPGHTDPNALTILLQDTLVSGLQVQKDGKWVA
Sbjct  213  LNMILGEQGQHMAINHYPVCPEPELTYGLPGHTDPNALTILLQDTLVSGLQVQKDGKWVA  272

Query  241  VKPHPNAFVINIGDQLEALSNGEYKSVWHRAVVNSDQPRMSIASFLCPCNDSVLSAPNEL  300
            VKPHPNAFVINIGDQLEALSNGEYKSVWHRAVVNSDQPRMSIASFLCPCNDSVLSAPNEL
Sbjct  273  VKPHPNAFVINIGDQLEALSNGEYKSVWHRAVVNSDQPRMSIASFLCPCNDSVLSAPNEL  332

Query  301  IKDGSTRVFKDFTYTEYYKKFWSRNLDQEHCLEFFKN  337
            IKDGSTRVFKDFTYTEYYKKFWSRNLDQEHCLEFFKN
Sbjct  333  IKDGSTRVFKDFTYTEYYKKFWSRNLDQEHCLEFFKN  369

SEQ ID NO: 4 is characterized as Putative oxoglutarate/iron-dependent dioxygenase in 2017

A0A251V936_HELAN
ID   A0A251V936_HELAN        Unreviewed;       344 AA.
AC   A0A251V936;
DT   22-NOV-2017, integrated into UniProtKB/TrEMBL.
DT   22-NOV-2017, sequence version 1.
DT   07-OCT-2020, entry version 14.
DE   SubName: Full=Putative oxoglutarate/iron-dependent dioxygenase {ECO:0000313|EMBL:OTG32127.1};
GN   ORFNames=HannXRQ_Chr03g0083221 {ECO:0000313|EMBL:OTG32127.1};
OS   Helianthus annuus (Common sunflower).
OC   Eukaryota; Viridiplantae; Streptophyta; Embryophyta; Tracheophyta;
OC   Spermatophyta; Magnoliopsida; eudicotyledons; Gunneridae; Pentapetalae;
OC   asterids; campanulids; Asterales; Asteraceae; Asteroideae;
OC   Heliantheae alliance; Heliantheae; Helianthus.
OX   NCBI_TaxID=4232 {ECO:0000313|EMBL:OTG32127.1, ECO:0000313|Proteomes:UP000215914};
RN   [1] {ECO:0000313|Proteomes:UP000215914}
RP   NUCLEOTIDE SEQUENCE [LARGE SCALE GENOMIC DNA].
RC   STRAIN=cv. SF193 {ECO:0000313|Proteomes:UP000215914};
RX   PubMed=28538728; DOI=10.1038/nature22380;
RA   Badouin H., Gouzy J., Grassa C.J., Murat F., Staton S.E., Cottret L.,
RA   Lelandais-Briere C., Owens G.L., Carrere S., Mayjonade B., Legrand L.,
RA   Gill N., Kane N.C., Bowers J.E., Hubner S., Bellec A., Berard A.,
RA   Berges H., Blanchet N., Boniface M.C., Brunel D., Catrice O., Chaidir N.,
RA   Claudel C., Donnadieu C., Faraut T., Fievet G., Helmstetter N., King M.,
RA   Knapp S.J., Lai Z., Le Paslier M.C., Lippi Y., Lorenzon L., Mandel J.R.,
RA   Marage G., Marchand G., Marquand E., Bret-Mestries E., Morien E.,
RA   Nambeesan S., Nguyen T., Pegot-Espagnet P., Pouilly N., Raftis F.,
RA   Sallet E., Schiex T., Thomas J., Vandecasteele C., Vares D., Vear F.,
RA   Vautrin S., Crespi M., Mangin B., Burke J.M., Salse J., Munos S.,
RA   Vincourt P., Rieseberg L.H., Langlade N.B.;
RT   "The sunflower genome provides insights into oil metabolism, flowering and
RT   Asterid evolution.";
RL   Nature 546:148-152(2017).
CC   -!- SIMILARITY: Belongs to the iron/ascorbate-dependent oxidoreductase
CC       family. {ECO:0000256|ARBA:ARBA00008056, ECO:0000256|RuleBase:RU003682}.
CC   ---------------------------------------------------------------------------
CC   Copyrighted by the UniProt Consortium, see https://www.uniprot.org/terms
CC   Distributed under the Creative Commons Attribution (CC BY 4.0) License
CC   ---------------------------------------------------------------------------
DR   EMBL; CM007892; OTG32127.1; -; Genomic_DNA.
DR   EnsemblPlants; OTG32127; OTG32127; HannXRQ_Chr03g0083221.
DR   Gramene; OTG32127; OTG32127; HannXRQ_Chr03g0083221.
DR   OMA; VNSDKEW; -.
DR   OrthoDB; 755305at2759; -.
DR   Proteomes; UP000215914; Chromosome 3.
DR   GO; GO:0051213; F:dioxygenase activity; IEA:UniProtKB-KW.
DR   GO; GO:0046872; F:metal ion binding; IEA:UniProtKB-KW.
DR   Gene3D; 2.60.120.330; -; 1.
DR   InterPro; IPR026992; DIOX_N.
DR   InterPro; IPR027443; IPNS-like.
DR   InterPro; IPR005123; Oxoglu/Fe-dep_dioxygenase.
DR   Pfam; PF03171; 2OG-FeII_Oxy; 1.
DR   Pfam; PF14226; DIOX_N; 1.
DR   PROSITE; PS51471; FE2OG_OXY; 1.
PE   3: Inferred from homology;
KW   Dioxygenase {ECO:0000313|EMBL:OTG32127.1};
KW   Iron {ECO:0000256|RuleBase:RU003682};
KW   Metal-binding {ECO:0000256|RuleBase:RU003682};
KW   Oxidoreductase {ECO:0000256|RuleBase:RU003682};
KW   Reference proteome {ECO:0000313|Proteomes:UP000215914}.
FT   DOMAIN          197..296
FT                   /note="Fe2OG dioxygenase"
FT                   /evidence="ECO:0000259|PROSITE:PS51471"
SQ   SEQUENCE   344 AA;  39194 MW;  FBF04EE05F45AD2C CRC64;

  Query Match             100.0%;  Score 1850;  DB 77;  Length 344;
  Best Local Similarity   100.0%;  
  Matches  344;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MATTSKRLLVSDLVSTDKIDQVPSNYIRPITQRPNFQNVVRDSIPLIDLKDLNGPNHANV 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MATTSKRLLVSDLVSTDKIDQVPSNYIRPITQRPNFQNVVRDSIPLIDLKDLNGPNHANV 60

Qy         61 IKQIGQACADHGFFQVKNHGVPESIIANMMQTARDFFNLPEQERLKNYSDDPTKTTRLST 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 IKQIGQACADHGFFQVKNHGVPESIIANMMQTARDFFNLPEQERLKNYSDDPTKTTRLST 120

Qy        121 SFNIRTEKVANWRDYLRLHCYPIDNFIDEWPTNPASFRAHVAEYCQSTRNLALQLIAAIS 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 SFNIRTEKVANWRDYLRLHCYPIDNFIDEWPTNPASFRAHVAEYCQSTRNLALQLIAAIS 180

Qy        181 ESLGLHKDYMNTQLGKHAQHMVLNYYPPCPQPDLTYGLPGHTDPNFITILLQDEVPGLQV 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 ESLGLHKDYMNTQLGKHAQHMVLNYYPPCPQPDLTYGLPGHTDPNFITILLQDEVPGLQV 240

Qy        241 LKDGKWVAVDPVPNTFIINIGDQVQVMSNDKYKSILHRAVVNCDKERISIPTFYCPSPEA 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 LKDGKWVAVDPVPNTFIINIGDQVQVMSNDKYKSILHRAVVNCDKERISIPTFYCPSPEA 300

Qy        301 VIGPAPEVVTDDEPAVYRQFTYGEYYEKFWDNGLEKCLDMFKTS 344
              ||||||||||||||||||||||||||||||||||||||||||||
Db        301 VIGPAPEVVTDDEPAVYRQFTYGEYYEKFWDNGLEKCLDMFKTS 344

In addition, there is no mutation other than that described in WRDYLR by applicant, is associated to the reduced level or reduced activity of SEQ ID NO: 2 or SEQ ID NO: 4, and are associated to conferring resistance to Plasmopara halstedii or Plasmopara helianthi (sunflower pathogens).
Instead, in prior art, flavanone 3-dioxygenase or oxoglutarate/iron-dependent dioxygenase is not disclosed as being closely associated to downy mildew particularly to Plasmopara halstedii or Plasmopara helianthi in sunflower plants. 
For example, Forkmann (Anthocyanin Biosynthesis in Flowers of Matthiola incana Flavanone 3- and Flavonoid 3'-Hydroxylases. Z. Naturforsch. 35 c, 691 -695, 1980) teaches that flavanone 3-dioxygenase is somewhat associated to anthocyanin biosynthesis (P691, title, abstract; p693, left col, 2nd para).  
st para). 
Regarding the description of a representative number of species, SEQ ID NO: 2 and SEQ ID NO: 4 are polypeptides sequence of 337 and 344 amino acids.  Genes encoding SEQ ID NO: 2 and SEQ ID NO: 4 comprise 1111 and 1132 bases.  
Regarding SEQ ID NO: 2, any single substitution, deletion or insertion in any of the 1111 positions of the encoding gene can result in amino acids change in SEQ ID NO: 2, which would lead to increased, unchanged and increased activity of SEQ ID NO: 2.  
Regarding claims 16-17, frame-shift or a pre-mature stop codon could also lead to increased, unchanged and increased activity of SEQ ID NO: 2 (a fragment can have increased activity than the original).  
Thus applicant claims (1+2+3+ ……. +1109+1110+1111) substitutions, deletions and insertions in the gene encoding SEQ ID NO: 2.  
Regarding SEQ ID NO: 4, any single substitution, deletion or insertion in any of the 1132 positions of the encoding gene can result in amino acids change in SEQ ID NO: 4, which would lead to increased, unchanged and increased activity of SEQ ID NO: 2.  
Regarding claims 16-17, frame-shift or a pre-mature stop codon could also lead to increased, unchanged and increased activity of SEQ ID NO: 4 (a fragment can have increased activity than the original).  

Thus, applicant are claiming sunflowers comprising an extremely large number of mutations.  The mutations are heterologous in structure and are unlikely related to conferring resistance to Plasmopara halstedii or Plasmopara helianthi (sunflower pathogens).  
Given the lack of disclosure of a conserved sequence within each broadly claimed genus as discussed above, any ordinary skill in the art would not have recognized that the applicant had the possession of the genus of the claimed sequences.   
Therefore, the application has not met either of the two elements of the written description requirement as set forth in the court’s decision in Eli Lilly, and has not shown her/his possession of the claimed genus at the time of the application.   


Remarks and sequence matches
There is no prior art teaching SEQ ID NO: 2 or SEQ ID NO: 4, not to mention mutations in the encoding sequences.  Prior art does not teach the function of motif “WRDYLR”, and making mutations in such motif for Plasmopara halstedii or Plasmopara helianthi, or downy mildew, in sunflower or any plant.  Thus no 102 or 103 rejection is made. 
The closest sequence matches in prior art is listed below.  However, the sequences are not from sunflower: 
Van Damme et al (US patent 8742207, filed 1/30/2008, US 20100115658 published 5/6/2010) teach (disclose and characterize) a protein (SEQ ID NO: 70 of Van Damme et al, called  
Against instant SEQ ID NO: 2
RESULT 1
US-12-525-236B-70
; Sequence 70, Application US/12525236B
; Patent No. 8742207
; GENERAL INFORMATION
;  APPLICANT: Enza Zaden Beheer, B.V.
;  APPLICANT:Van Damme, Mireille M.A.
;  APPLICANT:Van Den Ackerveken, Augustinus F.J.M.
;  TITLE OF INVENTION: DISEASE RESISTANT PLANTS
;  FILE REFERENCE: 0702-091571
;  CURRENT APPLICATION NUMBER: US/12/525,236B
;  CURRENT FILING DATE: 2009-12-22
;  PRIOR APPLICATION NUMBER: PCT/EP2007/050976
;  PRIOR FILING DATE: 2007-02-01
;  PRIOR APPLICATION NUMBER: PCT/EP2008/00718
;  PRIOR FILING DATE: 2008-01-30
;  NUMBER OF SEQ ID NOS: 111
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 70
;  LENGTH: 337
;  TYPE: PRT
;  ORGANISM: Lactuca sativa
US-12-525-236B-70

  Query Match             88.6%;  Score 1610;  DB 5;  Length 337;
  Best Local Similarity   86.6%;  
  Matches  292;  Conservative   23;  Mismatches   22;  Indels    0;  Gaps    0;

Qy          1 MAGKVISSGIQYTTLPDSYVRPVNDRPNLSQVSECNDVPVIDIGGADRELISRQIGDACR 60
              || |||||| :|||||:||||||||||||||||:||||||||||  ||:|||:|||||||
Db          1 MAAKVISSGFRYTTLPESYVRPVNDRPNLSQVSDCNDVPVIDIGCGDRQLISQQIGDACR 60

Qy         61 HYGFFQVINHGVADELVKKMEQVGRDFFQLPVEEKMKLYSEDPTKTMRLSTSFNVKKEQV 120
               ||||||||||| ||:|:||:||||:|| ||||||||||||||:|||||||||||:|||:
Db         61 RYGFFQVINHGVPDEIVEKMQQVGREFFLLPVEEKMKLYSEDPSKTMRLSTSFNVQKEQI 120

Qy        121 HNWRDYLRLHCYPLDQYSPEWPSNPCYFKEYVGNYCIAVRELGMRILEFISESLGLEKER 180
              ||||||||||||||||||||||||| |||||||||| ||| ||||||| |||||||:|| 
Db        121 HNWRDYLRLHCYPLDQYSPEWPSNPSYFKEYVGNYCTAVRNLGMRILESISESLGLQKEE 180

Qy        181 LNMILGEQGQHMAINHYPVCPEPELTYGLPGHTDPNALTILLQDTLVSGLQVQKDGKWVA 240
              :  |||:||||||||||||||||||||||||||||||||||||||||||||| |||||:|
Db        181 IKTILGDQGQHMAINHYPVCPEPELTYGLPGHTDPNALTILLQDTLVSGLQVLKDGKWLA 240

Qy        241 VKPHPNAFVINIGDQLEALSNGEYKSVWHRAVVNSDQPRMSIASFLCPCNDSVLSAPNEL 300
              ||||||||||||||||||:||||||||||||||||| ||||||||||||||:|: || |:
Db        241 VKPHPNAFVINIGDQLEAVSNGEYKSVWHRAVVNSDNPRMSIASFLCPCNDTVIRAPKEI 300

Qy        301 IKDGSTRVFKDFTYTEYYKKFWSRNLDQEHCLEFFKN 337
              ||:||  |||:||| ||| |||:||||||||||||||
Db        301 IKEGSKPVFKEFTYAEYYAKFWTRNLDQEHCLEFFKN 337



JI587921
LOCUS       JI587921                1273 bp    mRNA    linear   TSA 25-APR-2011
DEFINITION  TSA: Lactuca sativa Letassy_X1_9021 mRNA sequence.
ACCESSION   JI587921
VERSION     JI587921.1
DBLINK      BioProject: PRJNA65477
KEYWORDS    TSA; Transcriptome Shotgun Assembly.
SOURCE      Lactuca sativa
  ORGANISM  Lactuca sativa
            Eukaryota; Viridiplantae; Streptophyta; Embryophyta; Tracheophyta;
            Spermatophyta; Magnoliophyta; eudicotyledons; Gunneridae;
            Pentapetalae; asterids; campanulids; Asterales; Asteraceae;
            Cichorioideae; Cichorieae; Lactucinae; Lactuca.
REFERENCE   1  (bases 1 to 1273)
  AUTHORS   Matvienko,M., Kozik,A., Xu,H. and Michelmore,R.
  TITLE     Lettuce transcriptome assembly
  JOURNAL   Unpublished
REFERENCE   2  (bases 1 to 1273)
  AUTHORS   Matvienko,M., Kozik,A., Xu,H. and Michelmore,R.
  TITLE     Direct Submission
  JOURNAL   Submitted (04-APR-2011) Genome Center, University of California
            Davis, Genome and Biomedical Sciences Facility, 451 Health Sciences
            Drive, Davis, CA 95616, USA
COMMENT     High quality selected reads were assembled using Velvet with
            different K-mer values (35 to 55) and CLC Genomic Workbench.
            Contigs generated by Velvet and CLC were combined into a
            mega-assembly using CAP3. The final assembly was validated by
            re-alignment of the raw reads to the consensus sequences.
            
            ##Assembly-Data-START##
            Assembly Method       :: Velvet, CLC, CAP3
            Coverage              :: 100x
            Sequencing Technology :: Illumina GA II
            ##Assembly-Data-END##
FEATURES             Location/Qualifiers
     source          1..1273
                     /organism="Lactuca sativa"
                     /mol_type="mRNA"
                     /isolation_source="multiple pooled tissues"
                     /db_xref="taxon:4236"

Alignment Scores:
Length:                 1273   
Score:                  1480.50        Matches:       272    
Percent Similarity:     89.0%          Conservative:  34     
Best Local Similarity:  79.1%          Mismatches:    35     
Query Match:            80.0%          Indels:        3      
DB:                     661            Gaps:          2      

US-16-773-781-4 (1-344) x JI587921 (1-1273)

Qy          1 MetAlaThrThrSerLysArgLeuLeuValSerAspLeuValSerThrAspLysIleAsp 20
              |||||||||   :::||||||||||||:::|||||||||||||||:::||||||||||||
Db         22 ATGGCTACCAACACCAAAAGACTACTTCTAAGCGACCTAGTTTCATCCGATAAGATCGAT 81

Qy         21 GlnValProSerAsnTyrIleArgProIleThrGlnArgProAsnPheGlnAsnValVal 40
              ||||||||||||:::|||||||||||||||:::||||||||||||   |||||||||   
Db         82 CAAGTCCCCTCTCACTACATCCGTCCAATCTCCCAACGCCCCAATCTCCAAAACGTTTAC 141

Qy         41 ArgAsp---SerIleProLeuIleAspLeuLysAspLeuAsnGlyProAsnHisAlaAsn 59
                 |||   :::||||||||||||||||||   ||||||      ||||||   ::::::


Qy         60 ValIleLysGlnIleGlyGlnAlaCysAlaAspHisGlyPhePheGlnValLysAsnHis 79
              |||:::   |||||||||:::||||||   |||:::||||||||||||||||||||||||
Db        202 GTCGTCCATCAAATCGGTCGAGCTTGCCGCGACTACGGCTTCTTTCAGGTCAAGAACCAC 261

Qy         80 GlyValProGluSerIleIleAlaAsnMetMetGlnThrAlaArgAspPhePheAsnLeu 99
              |||||||||||||||   |||||||||||||||      ||||||:::||||||   |||
Db        262 GGTGTACCGGAATCCACCATAGCCAACATGATGAATATCGCAAGAGAATTCTTCAAGTTG 321

Qy        100 ProGluGlnGluArgLeuLysAsnTyrSerAspAspProThrLysThrThrArgLeuSer 119
              ||||||:::||||||||||||   ||||||||||||||||||||||||||||||||||||
Db        322 CCGGAAGAAGAGAGGCTCAAGACATACTCCGACGACCCTACAAAGACAACAAGACTATCC 381

Qy        120 ThrSerPheAsnIleArgThrGluLysValAlaAsnTrpArgAspTyrLeuArgLeuHis 139
              |||||||||||||||||||||||||||||||||||||||||||||:::||||||||||||
Db        382 ACCAGCTTTAACATCCGTACAGAAAAGGTTGCTAACTGGAGAGACTTCTTGAGACTCCAT 441

Qy        140 CysTyrProIleAspAsnPheIleAspGluTrpProThrAsnProAlaSerPheArgAla 159
              |||:::|||:::   ::::::|||   ||||||||||||||||||   |||||||||   
Db        442 TGTCACCCGCTACAGGACTACATCCACGAATGGCCCACAAACCCGGAGTCTTTCCGCGAC 501

Qy        160 HisValAlaGluTyrCysGlnSerThrArgAsnLeuAlaLeuGlnLeuIleAlaAlaIle 179
              ||||||||||||||||||:::|||   |||   |||||||||   ||||||   ||||||
Db        502 CATGTGGCGGAGTATTGCCGGAGTGCAAGAGGGCTAGCACTCGTACTTATTGAGGCTATT 561

Qy        180 SerGluSerLeuGlyLeuHisLysAspTyrMetAsnThrGlnLeuGlyLysHisAlaGln 199
              ||||||||||||||||||   :::||||||:::|||   |||||||||   |||   |||
Db        562 TCGGAAAGCTTGGGGCTTGAAAGAGATTATATCAACAGACAATTGGGGAACCATGGACAA 621

Qy        200 HisMetValLeuAsnTyrTyrProProCysProGlnProAspLeuThrTyrGlyLeuPro 219
              ||||||   |||||||||||||||||||||||||||||||||||||||||||||||||||
Db        622 CACATGGCTTTGAATTACTACCCACCATGCCCACAACCAGATTTGACTTATGGTTTGCCT 681

Qy        220 GlyHisThrAspProAsnPheIleThrIleLeuLeuGlnAspGluValProGlyLeuGln 239
              ||||||||||||   |||   |||||||||||||||||||||||||||||||||||||||
Db        682 GGACATACTGATCTTAATCTCATCACCATTCTTCTTCAAGATGAGGTCCCTGGTCTTCAG 741

Qy        240 ValLeuLysAspGlyLysTrpValAlaValAspProValProAsnThrPheIleIleAsn 259
              ||||||::::::|||   ||||||||||||||||||||||||||||||||||||||||||
Db        742 GTGTTGCGAAATGGTCACTGGGTTGCTGTTGATCCTGTTCCTAATACGTTCATCATTAAT 801

Qy        260 IleGlyAspGlnValGlnValMetSerAsnAspLysTyrLysSerIleLeuHisArgAla 279
              ||||||||||||:::||||||:::|||||||||:::|||||||||:::||||||||||||
Db        802 ATTGGTGATCAAATTCAGGTGCTGAGTAATGATAGATACAAGAGTGTTCTTCATCGAGCT 861

Qy        280 ValValAsnCysAspLysGluArgIleSerIleProThrPheTyrCysProSerProGlu 299
              ||||||||||||:::|||||||||||||||||||||||||||||||||||||||   :::
Db        862 GTGGTGAACTGTGAGAAAGAACGGATATCTATACCAACGTTTTACTGCCCATCTCGTGAT 921

Qy        300 AlaValIleGlyProAlaProGluValValThrAspAspGluProAlaValTyrArgGln 319
              ||||||||||||||||||   |||:::|||::::::||||||||||||||||||||||||
Db        922 GCAGTGATAGGTCCTGCTTCAGAATTGGTAAGTGAAGATGAACCTGCTGTTTATCGACAG 981

Qy        320 PheThrTyrGlyGluTyrTyrGluLysPheTrpAspAsnGlyLeu------GluLysCys 337
              |||||||||||||||||||||:::|||||||||:::   ||||||      |||   |||
Db        982 TTCACATATGGGGAATACTATGATAAGTTTTGGAATCGAGGGCTTGCAACTGAGAATTGT 1041

Qy        338 LeuAspMetPhe 341
              ||||||||||||
Db       1042 TTGGATATGTTC 1053





Conclusion
No claim is allowed. 


Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNESHAOBIN ZHONG whose telephone number is (571)270-0311.  The examiner can normally be reached on 8:30am to 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on 2-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Wayne Zhong/					 
Examiner, Art Unit 1662	

/Ashley K Buran/Primary Examiner, Art Unit 1662